UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1524


PYI SONE AYE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 17, 2010          Decided:   November 30, 2010


Before KING, AGEE, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Carmen   DiAmore-Siah,  LAW   OFFICE   OF  CARMEN   DIAMORE-SIAH,
Honolulu, Hawaii, for Petitioner. Tony West, Assistant Attorney
General, Ada E. Bosque, Senior Litigation Counsel, Rebecca
Hoffberg, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pyi Sone Aye, a native and citizen of Burma, petitions

for   review    of   an    order   of   the   Board   of   Immigration   Appeals

(“Board”) denying his motion to reopen immigration proceedings.

We have reviewed the record and the Board’s order and find no

abuse of discretion.            See 8 C.F.R. § 1003.2(a) (2010) (setting

forth standard of review).              Accordingly, we deny the petition

for review for the reasons stated by the Board.                     In re: Aye

(B.I.A. Apr. 8, 2010).             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before     the   court   and   argument     would   not   aid   the

decisional process.

                                                               PETITION DENIED




                                         2